DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Rejection on the merits of this application. Claims 1-20 are rejected and remain pending, as discussed below.
Examiner attempted to contact Samir Bhavsar by telephone regarding the limitations of dependent Claims 6, 13, and 20 and received no reply.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/12/2022 regarding the prior art of Navani have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Navani teaches a central computing device that coordinates requests, Navani is being looked at in combination with Bansal, Guo, Miao, and Mattingly, which do teach the limitation of the first, second, and third devices being separate from each other.
Applicant’s arguments, with respect to the rejection(s) of the rest of the limitations of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200217673 A1, hereinafter "Bansal", and further in view of US 20180211190 A1, hereinafter "Guo", and US 20180143649 A1, hereinafter "Miao", and US 20190259120 A1, hereinafter "Mattingly", US 20170064503 A1, hereinafter "Navani”, and US 20170046658 A1. hereinafter “Jones”.

Regarding Claim 1, Bansal teaches:
A system comprising: (figure 1)
a first device assigned to a first vehicle and configured to control movement of the first vehicle, the first device comprising a first memory and a first hardware processor communicatively coupled to the first memory, ([0035], [0037], and figure 1, processor 125A and memory 127A connected to ADAS System 180 which controls movement of the assigned vehicle)
the first memory configured to store a first location of the first vehicle; ([0041], wherein the memory stores GPS data 189, and [0043]-[0044], wherein the GPS data 189 includes a location of the vehicle)
a second device assigned to a second vehicle and configured to control movement of the second vehicle, the second device separate from the first device, the second device comprising a second memory and a second hardware processor communicatively coupled to the second memory, the second memory configured to store a second location of the second vehicle, ([0029] and [0031] and [0068], wherein multiple separate vehicles 123 with memories 127A-D and processors 125A-D are in the system)
and a third device assigned to a third vehicle and configured to control movement of the third vehicle, the third device separate from the first device and the second device, the third device comprising a third memory and a third hardware processor communicatively coupled to the third memory, the third memory configured to store a third location of the third vehicle, ([0029] and [0031] and [0068], wherein multiple separate vehicles 123 with memories 127A-D and processors 125A-D are in the system)
the first hardware processor configured to: 
receive a request broadcast from a destination; ([0138]-[0140] and figure 5A, steps 501-505, wherein a request from a user device is broadcasted and received by connected vehicles, and [0078], wherein the request comprises a direction and distance of the user device to be picked up, or a destination for the vehicles)
and in response to receiving the request: 
determine, based on the first location of the first vehicle and the first route, a first time for the first vehicle to service the destination; ([0141], wherein the first device determines a V2X message variable for the request, and [0101]-[0104], wherein the V2X variable determined is the travel time to the user device location, or to the destination)
and transmit the first time to the second device; (see at least [0142], wherein the connected devices transmit their respective ETAs, or times, to each other. Therefore, Bansal inherently teaches transmitting the first time to the second device)
the second hardware processor configured to: 
receive the request broadcast from the destination; ([0138]-[0140] and figure 5A, steps 501-505, wherein a request from a user device is broadcasted and received by connected vehicles, and [0078], wherein the request comprises a direction and distance of the user device to be picked up, or a destination for the vehicles. While Bansal shows only one connected vehicle in this flowchart, at least one other vehicle and corresponding device is inherently disclosed, as the method 500 is performed for every vehicle in the ride sharing service ([0072]))
and in response to receiving the request: 
determine, based on the second location of the second vehicle and the second route, a second time for the second vehicle to service the destination; ([0141], wherein the first device determines a V2X message variable for the request, and [0101]-[0104], wherein the V2X variable determined is the travel time to the user device location, or to the destination. While Bansal shows only one connected vehicle in this flowchart, at least one other vehicle and corresponding device is inherently disclosed, as the method 500 is performed for every vehicle in the ride sharing service ([0072]))
transmit the second time to the first device; (see at least [0142], wherein the connected devices transmit their respective ETAs, or times, to the first device)
receive the first time from the first device; (see at least [0142], wherein the connected devices transmit their respective ETAs, or times, to each other. Therefore, Bansal inherently teaches transmitting the first time to the second device)
and in response to receiving the first time from the first device, 
determine, based on the first time and the second time, that the first vehicle rather than the second vehicle should service the destination; ([0143], wherein the V2X variables for each vehicle in the set of connected vehicles is compared, and the first connected vehicle is selected to service the request, and [0104], wherein the vehicle is selected for the request with the minimal travel time)
and the first hardware processor further configured to: 
receive the second time from the second device;  (see at least [0142], wherein the connected devices transmit their respective ETAs, or times, to the first device)
determine, based on the first time and the second time, that the first vehicle rather than the second vehicle should service the destination; ([0143], wherein the V2X variables for each vehicle in the set of connected vehicles is compared, and the first connected vehicle is selected to service the request, and [0104], wherein the vehicle is selected for the request with the minimal travel time, While Bansal shows only one connected vehicle in this flowchart, at least one other vehicle and corresponding device is inherently disclosed, as the method 500 is performed for every vehicle in the ride sharing service ([0072]))
transmit a third time for the third vehicle to service the destination to the first vehicle; (see at least [0142], wherein the connected devices transmit their respective ETAs, or times, to the first device)
as the first vehicle is traveling to the destination, receive the third time from the third vehicle; (see at least [0142], wherein the connected devices transmit their respective ETAs, or times, to the first device)
Bansal remains silent on:
the first memory is configured to store a first route;
the second memory is configured to store a second route;
the third memory is configured to store a third route;
wherein the first device and the second device are assigned to a first group based on the first location of the first vehicle and the second location of the second vehicle;
wherein the third device is assigned to a second group different from the first group based on the third location of the third vehicle, 
and in response to determining that the first vehicle should service the destination:
control the movement of the first vehicle towards the destination; 
the third hardware processor configured to: 
receive the request broadcast from the destination; 
determine that the third vehicle should service the destination; 
in response to determining that the third vehicle should service the destination, control the movement of the third vehicle towards the destination, 
wherein as the third vehicle is traveling to the destination, the third device is reassigned from the second group to the first group based on an updated location of the third vehicle; 
the first hardware processor further configured to: 
determine an updated location of the first vehicle;
determine, based on the updated location of the first vehicle, a new time for the first vehicle to service the destination; 
and determine, based on the third time and the new time, that the third vehicle rather than the first vehicle should service the destination; 
and in response to determining that the third vehicle should service the destination, stop the first vehicle from traveling to the destination.
Guo teaches: 
storing a route in memory; ([0024] and figure 1, memory 106 and storage 108 of route planning engine 102, and [0038], wherein updated and corrected route plans are stored)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the in-vehicle devices, destination requests, time determination, and vehicle selection of Bansal with the route storage of Guo. It would have been obvious to modify because doing so allows a vehicle selected from a set of vehicles to complete a task to successfully navigate to complete the task in view of time constraints, as recognized by Guo ([0003]).
Miao teaches:
wherein the first device and the second device are assigned to a first group based on the first location of the first vehicle and the second location of the second vehicle; 
wherein the third device is assigned to a second group different from the first group based on the third location of the third vehicle, ([0054] wherein a set of vehicles are assigned to groups based their locations and corresponding route segments, first vehicle 101A, second vehicle 101B in first group 401, and third vehicle 101D in second group 402)
wherein as the third vehicle is traveling to the destination, the third device is reassigned from the second group to the first group based on an updated location of the third vehicle; (see at least [0053]-[0056] and figures 7-8, wherein when a vehicle (third vehicle) is traveling on specific route segments, based on the updated location of the vehicle, it is removed from its original group (second group) and invited into another group  (first group))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the inter-vehicle location and route communication of Bansal and Guo with the location-based vehicle grouping and reassignment of Miao. It would have been obvious to modify because doing so allows occupants of the grouped vehicles in the same area to communicate amongst each other, as recognized by Miao ([0016]). In a network of delivery vehicles, for example, this allows drivers to share information on road conditions and traffic conditions ([0049]).
Mattingly teaches:
and in response to determining that the first vehicle should service the destination:
control the movement of the first vehicle towards the destination; (see at least [0035] and figure 3, wherein the first vehicle is controlled to fulfill the request broadcast)
the first hardware processor further configured to: 
and determine, based on the third time and the new time, that the third vehicle rather than the first vehicle should service the destination; ([0036], wherein a first vehicle determines that the task it is currently completing should be assigned to another vehicle, or that the third vehicle instead of the first should complete the task, and see at least [0034], wherein the speed to complete the task, or ETA, of the first vehicle is compared to the third vehicle in order to determine which vehicle should be assigned to the request)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle routing system of Bansal, Guo, and Miao with Mattingly’s technique of determining of which vehicle should service the destination. It would have been obvious to modify because doing so allows the ideal vehicle for a request to take the request, ensuring that the request requirements are met in view of the vehicle locations and capabilities, as recognized by Mattingly ([0036]).
Navani teaches:
the third hardware processor configured to:
receive the request broadcast from the destination; (see at least [0027] and figure 4, step 420, wherein the request broadcast from the destination is sent to all of the devices identified in step 415)
determine that the third vehicle should service the destination; (see at least [0027] and figure 4, step 425, wherein the device determines that it should service the request after receiving the broadcast)
and in response to determining that the third vehicle should service the destination stop the first vehicle from traveling to the destination. (see at least [0025], wherein when two service providers, or vehicles, are both completing the same request, one of the vehicle’s request fulfillment is cancelled)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle routing system of Bansal, Guo, Miao, and Mattingly with Navani’s technique of requesting multiple vehicles to service a destination and cancelling travel to ensure that no two vehicles service the same request. It would have been obvious to modify because doing so protects service requestors against cancellation or non-availability from service providers, along with preventing duplicate providers from fulfilling the request, as recognized by Navani (see at least [0025] and [0035]-[0038]).
Jones teaches:
determine an updated location of the first vehicle; (see at least [0152]-[0155] and [0175], wherein an updated location of the vehicle is determined)
determine, based on the updated location of the first vehicle, a new time for the first vehicle to service the destination; (see at least [0152]-[0155] and [0175], wherein the updated location is used to determined new time of arrival estimates for a destination)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle routing system of Bansal, Guo, Miao, Mattingly, and Navani with Jones’s technique of determining an updated location and a new time of the first vehicle. It would have been obvious to modify because doing so enables accurate, convenient, and automatic tracking of service fulfillment, which helps drivers and shippers to avoid delays and monitor valuable shipments (Jones, [0151], [0159], and [0173]-[0174]).

Regarding Claim 8, Bansal teaches:
A method comprising: (figures 5A-5B)
storing, by a first memory of a first device, a first location of a first vehicle, the first device assigned to the first vehicle and configured to control movement of the first vehicle, the first device comprising a first hardware processor communicatively coupled to the first memory ([0037] and figure 1, processor 125A and memory 127A connected to ADAS System 180 which controls movement of the assigned vehicle, and [0041], wherein the memory stores GPS data 189, and [0043]-[0044], wherein the GPS data 189 includes a location of the vehicle)
storing, by a second memory of a second device, a second location of a second vehicle, the second device assigned to the second vehicle, and configured to control movement of the second vehicle, the second device comprising a second hardware processor communicatively coupled to the second memory ([0029] and [0031] and [0068], wherein multiple vehicles 123 with memories 127A-D and processors 125A-D are in the system)
storing, by a third memory of a third device, a third location of a third vehicle, the third device assigned to the second vehicle, and configured to control movement of the third vehicle, the third device comprising a third hardware processor communicatively coupled to the third memory ([0029] and [0031] and [0068], wherein multiple vehicles 123 with memories 127A-D and processors 125A-D are in the system)
receiving, by the first hardware processor, a request  broadcast from a destination; ([0138]-[0140] and figure 5A, steps 501-505, wherein a request from a user device is broadcasted and received by connected vehicles, and [0078], wherein the request comprises a direction and distance of the user device to be picked up, or a destination for the vehicles)
and in response to receiving the request, determining, by the first hardware processor and based on the first location and the first route, a first time for the first vehicle to service the destination; ([0141], wherein the first device determines a V2X message variable for the request, and [0101]-[0104], wherein the V2X variable determined is the travel time to the user device location, or to the destination)
transmitting, by the first hardware processor, the first time to the second device; (see at least [0142], wherein the connected devices transmit their respective ETAs, or times, to each other. Therefore, Bansal inherently teaches transmitting the first time to the second device)
receiving, by the second hardware processor, the request from the destination; ([0138]-[0140] and figure 5A, steps 501-505, wherein a request from a user device is broadcasted and received by connected vehicles, and [0078], wherein the request comprises a direction and distance of the user device to be picked up, or a destination for the vehicles. While Bansal shows only one connected vehicle in this flowchart, at least one other vehicle and corresponding device is inherently disclosed, as the method 500 is performed for every vehicle in the ride sharing service ([0072]))
in response to receiving the request, determining, by the second hardware processor and based on the second location and the second route, a second time for the second vehicle to service the destination; ([0141], wherein the first device determines a V2X message variable for the request, and [0101]-[0104], wherein the V2X variable determined is the travel time to the user device location, or to the destination. While Bansal shows only one connected vehicle in this flowchart, at least one other vehicle and corresponding device is inherently disclosed, as the method 500 is performed for every vehicle in the ride sharing service ([0072]))
transmitting, by the second hardware processor, the second time to the first device; (see at least [0142], wherein the connected devices transmit their respective ETAs, or times, to the first device)
receiving, by the second hardware processor, the first time from the first device; (see at least [0142], wherein the connected devices transmit their respective ETAs, or times, to each other. Therefore, Bansal inherently teaches transmitting the first time to the second device)
determining, by the second hardware processor and based on the first time and the second time, that the first vehicle rather than the second vehicle should service the destination; ([0143], wherein the V2X variables for each vehicle in the set of connected vehicles is compared, and the first connected vehicle is selected to service the request, and [0104], wherein the vehicle is selected for the request with the minimal travel time)
receiving, by the first hardware processor, the second time from the second device;  (see at least [0142], wherein the connected devices transmit their respective ETAs, or times, to the first device)
determining, by the first hardware processor and based on the first time and the second time, that the first vehicle rather than the second vehicle should service the destination; ([0143], wherein the V2X variables for each vehicle in the set of connected vehicles is compared, and the first connected vehicle is selected to service the request, and [0104], wherein the vehicle is selected for the request with the minimal travel time, While Bansal shows only one connected vehicle in this flowchart, at least one other vehicle and corresponding device is inherently disclosed, as the method 500 is performed for every vehicle in the ride sharing service ([0072]))
transmitting, by the third hardware processor, a third time for the third vehicle to service the destination to the first vehicle; (see at least [0142], wherein the connected devices transmit their respective ETAs, or times, to the first device)
as the first vehicle is traveling to the destination: receiving, by the first hardware processor, the third time from the third vehicle; (see at least [0142], wherein the connected devices transmit their respective ETAs, or times, to the first device)
Bansal remains silent on:
the first memory is configured to store a first route;
the second memory is configured to store a second route;
the third memory is configured to store a third route;
wherein the first device and the second device are assigned to a first group based on the first location of the first vehicle and the second location of the second vehicle;
wherein the third device is assigned to a second group different from the first group based on the third location of the third vehicle, 
and in response to determining that the first vehicle should service the destination:
controlling, by the first hardware processor, the movement of the first vehicle towards the destination; 
receiving, by the third hardware processor, the request broadcast from the destination; 
in response to receiving the request, determining, by the third hardware processor, that the third vehicle should service the destination; 
in response to determining that the third vehicle should service the destination, controlling, by the third hardware processor, the movement of the third vehicle towards the destination, 
wherein as the third vehicle is traveling to the destination, the third device is reassigned from the second group to the first group based on an updated location of the third vehicle; 
determining an updated location of the first vehicle;
determining, by the first hardware processor and based on the updated location of the first vehicle, a new time for the first vehicle to service the destination; and
determining, by the first hardware processor and based on the third time and the new time, that the third vehicle rather than the first vehicle should service the destination; 
and in response to determining that the third vehicle should service the destination, stopping, by the first hardware processor, the first vehicle from traveling to the destination.
Guo teaches: 
storing a route in memory; ([0024] and figure 1, memory 106 and storage 108 of route planning engine 102, and [0038], wherein updated and corrected route plans are stored)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the in-vehicle devices, destination requests, time determination, and vehicle selection of Bansal with the route storage of Guo. It would have been obvious to modify because doing so allows a vehicle selected from a set of vehicles to complete a task to successfully navigate to complete the task in view of time constraints, as recognized by Guo ([0003]).
Miao teaches:
wherein the first device and the second device are assigned to a first group based on the first location of the first vehicle and the second location of the second vehicle; 
wherein the third device is assigned to a second group different from the first group based on the third location of the third vehicle, ([0054] wherein a set of vehicles are assigned to groups based their locations and corresponding route segments, first vehicle 101A, second vehicle 101B in first group 401, and third vehicle 101D in second group 402)
wherein as the third vehicle is traveling to the destination, the third device is reassigned from the second group to the first group based on an updated location of the third vehicle; (see at least [0053]-[0056] and figures 7-8, wherein when a vehicle (third vehicle) is traveling on specific route segments, based on the updated location of the vehicle, it is removed from its original group (second group) and invited into another group  (first group))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the inter-vehicle location and route communication of Bansal and Guo with the location-based vehicle grouping and reassignment of Miao. It would have been obvious to modify because doing so allows occupants of the grouped vehicles in the same area to communicate amongst each other, as recognized by Miao ([0016]). In a network of delivery vehicles, for example, this allows drivers to share information on road conditions and traffic conditions ([0049]).
Mattingly teaches:
and in response to determining that the first vehicle should service the destination:
controlling, by the first hardware processor, the movement of the first vehicle towards the destination; (see at least [0035] and figure 3, wherein the first vehicle is controlled to fulfill the request broadcast)
the first hardware processor further configured to: 
determining, by the first hardware processor and based on the third time and the new time, that the third vehicle rather than the first vehicle should service the destination; ([0036], wherein a first vehicle determines that the task it is currently completing should be assigned to another vehicle, or that the third vehicle instead of the first should complete the task, and see at least [0034], wherein the speed to complete the task, or ETA, of the first vehicle is compared to the third vehicle in order to determine which vehicle should be assigned to the request)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle routing system of Bansal, Guo, and Miao with Mattingly’s technique of determining of which vehicle should service the destination. It would have been obvious to modify because doing so allows the ideal vehicle for a request to take the request, ensuring that the request requirements are met in view of the vehicle locations and capabilities, as recognized by Mattingly ([0036]).
Navani teaches:
receiving, by the third hardware processor, the request broadcast from the destination; (see at least [0027] and figure 4, step 420, wherein the request broadcast from the destination is sent to all of the devices identified in step 415)
in response to receiving the request, determining, by the third hardware processor, that the third vehicle should service the destination; (see at least [0027] and figure 4, step 425, wherein the device determines that it should service the request after receiving the broadcast)
and in response to determining that the third vehicle should service the destination, stopping, by the first hardware processor, the first vehicle from traveling to the destination.(see at least [0025], wherein when two service providers, or vehicles, are both completing the same request, one of the vehicle’s request fulfillment is cancelled)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle routing system of Bansal, Guo, Miao, and Mattingly with Navani’s technique of requesting multiple vehicles to service a destination and cancelling travel to ensure that no two vehicles service the same request. It would have been obvious to modify because doing so protects service requestors against cancellation or non-availability from service providers, along with preventing duplicate providers from fulfilling the request, as recognized by Navani (see at least [0025] and [0035]-[0038]).
Jones teaches:
determining an updated location of the first vehicle; (see at least [0152]-[0155] and [0175], wherein an updated location of the vehicle is determined)
determining, by the first hardware processor and based on the updated location of the fist vehicle, a new time for the first vehicle to service the destination; (see at least [0152]-[0155] and [0175], wherein the updated location is used to determined new time of arrival estimates for a destination)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle routing system of Bansal, Guo, Miao, Mattingly, and Navani with Jones’s technique of determining an updated location and a new time of the first vehicle. It would have been obvious to modify because doing so enables accurate, convenient, and automatic tracking of service fulfillment, which helps drivers and shippers to avoid delays and monitor valuable shipments (Jones, [0151], [0159], and [0173]-[0174]).

Regarding Claim 15, Bansal teaches:
An apparatus comprising: (figure 1, processor 125A and memory 127A)
a first memory configured to store a first location of the first vehicle; ([0041], wherein the memory stores GPS data 189, and [0043]-[0044], wherein the GPS data 189 includes a location of the vehicle)
and a first hardware processor communicatively coupled to the first memory, the first hardware processor configured to: receive a request broadcast from a destination; ([0138]-[0140] and figure 5A, steps 501-505, wherein a request from a user device is broadcasted and received by connected vehicles, and [0078], wherein the request comprises a direction and distance of the user device to be picked up, or a destination for the vehicles)
and in response to receiving the request, determine, based on the first location and the first route, a first time for the first vehicle to service the destination; ([0141], wherein the first device determines a V2X message variable for the request, and [0101]-[0104], wherein the V2X variable determined is the travel time to the user device location, or to the destination)
transmit the first time to a second hardware processor assigned to a second vehicle, ([0029] and [0031] and [0068], wherein multiple vehicles 123 with memories 127A-D and processors 125A-D are in the system and see at least [0142], wherein the connected devices transmit their respective ETAs, or times, to each other. Therefore, Bansal inherently teaches transmitting the first time to the second device )
receive, from the second hardware processor, a second time for the second vehicle to service the destination, the second time determined based on the second location and a second route of the second vehicle (see at least [0142], wherein the connected devices transmit their respective ETAs, or times, to the first device)
determine, and based on the first time and the second time, that the first vehicle rather than the second vehicle should service the destination; ([0143], wherein the V2X variables for each vehicle in the set of connected vehicles is compared, and the first connected vehicle is selected to service the request, and [0104], wherein the vehicle is selected for the request with the minimal travel time)
wherein in response to receiving the first time, the second hardware processor determined, based on the first time and the second time, that the first vehicle rather than the second vehicle should service the destination ([0143], wherein the V2X variables for each vehicle in the set of connected vehicles is compared, and the first connected vehicle is selected to service the request, and [0104], wherein the vehicle is selected for the request with the minimal travel time, While Bansal shows only one connected vehicle in this flowchart, at least one other vehicle and corresponding device is inherently disclosed, as the method 500 is performed for every vehicle in the ride sharing service ([0072]))
as the first vehicle is traveling to the destination: receive a third time from a third vehicle; (see at least [0142], wherein the connected devices transmit their respective ETAs, or times, to the first device)
Bansal remains silent on:
the first memory is configured to store a first route;
wherein the first vehicle and the second vehicle are assigned to a first group based on the first location and a second location of the second vehicle;
and in response to determining that the first vehicle should service the destination:
controlling, by the first hardware processor, the movement of the first vehicle towards the destination; 
wherein as the third vehicle is traveling to the destination, the third device is reassigned from the second group to the first group based on an updated location of the third vehicle; 
determine an updated location of the first vehicle;
determine, based on the updated location of the first vehicle, a new time for the first vehicle to service the destination; and 
determine, based on the third time and the new time, that the third vehicle rather than the first vehicle should service the destination; 
and in response to determining that the third vehicle should service the destination, stop the first vehicle from traveling to the destination.
Guo teaches: 
storing a route in memory; ([0024] and figure 1, memory 106 and storage 108 of route planning engine 102, and [0038], wherein updated and corrected route plans are stored)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the in-vehicle devices, destination requests, time determination, and vehicle selection of Bansal with the route storage of Guo. It would have been obvious to modify because doing so allows a vehicle selected from a set of vehicles to complete a task to successfully navigate to complete the task in view of time constraints, as recognized by Guo ([0003]).
Miao teaches:
wherein the first device and the second device are assigned to a first group based on the first location of the first vehicle and the second location of the second vehicle; ([0054] wherein a set of vehicles are assigned to groups based their locations and corresponding route segments, first vehicle 101A, second vehicle 101B in first group 401, and third vehicle 101D in second group 402)
wherein as the third vehicle is traveling to the destination, the third device is reassigned from the second group to the first group based on an updated location of the third vehicle; (see at least [0053]-[0056] and figures 7-8, wherein when a vehicle (third vehicle) is traveling on specific route segments, based on the updated location of the vehicle, it is removed from its original group (second group) and invited into another group  (first group))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the inter-vehicle location and route communication of Bansal and Guo with the location-based vehicle grouping and reassignment of Miao. It would have been obvious to modify because doing so allows occupants of the grouped vehicles in the same area to communicate amongst each other, as recognized by Miao ([0016]). In a network of delivery vehicles, for example, this allows drivers to share information on road conditions and traffic conditions ([0049]).
Mattingly teaches:
and in response to determining that the first vehicle should service the destination:
controlling, by the first hardware processor, the movement of the first vehicle towards the destination; (see at least [0035] and figure 3, wherein the first vehicle is controlled to fulfill the request broadcast)
determine, based on the third time and the new time, that the third vehicle rather than the first vehicle should service the destination; ([0036], wherein a first vehicle determines that the task it is currently completing should be assigned to another vehicle, or that the third vehicle instead of the first should complete the task, and see at least [0034], wherein the speed to complete the task, or ETA, of the first vehicle is compared to the third vehicle in order to determine which vehicle should be assigned to the request)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle routing system of Bansal, Guo, and Miao with Mattingly’s technique of determining of which vehicle should service the destination. It would have been obvious to modify because doing so allows the ideal vehicle for a request to take the request, ensuring that the request requirements are met in view of the vehicle locations and capabilities, as recognized by Mattingly ([0036]).
Navani teaches:
and in response to determining that the third vehicle should service the destination, stopping, by the first hardware processor, the first vehicle from traveling to the destination.(see at least [0025], wherein when two service providers, or vehicles, are both completing the same request, one of the vehicle’s request fulfillment is cancelled)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle routing system of Bansal, Guo, Miao, and Mattingly with Navani’s technique of requesting multiple vehicles to service a destination and cancelling travel to ensure that no two vehicles service the same request. It would have been obvious to modify because doing so protects service requestors against cancellation or non-availability from service providers, along with preventing duplicate providers from fulfilling the request, as recognized by Navani (see at least [0025] and [0035]-[0038]).
Jones teaches:
determine an updated location of the first vehicle; (see at least [0152]-[0155] and [0175], wherein an updated location of the vehicle is determined)
determine, based on the updated location of the first vehicle, a new time for the first vehicle to service the destination; (see at least [0152]-[0155] and [0175], wherein the updated location is used to determined new time of arrival estimates for a destination)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle routing system of Bansal, Guo, Miao, Mattingly, and Navani with Jones’s technique of determining an updated location and a new time of the first vehicle. It would have been obvious to modify because doing so enables accurate, convenient, and automatic tracking of service fulfillment, which helps drivers and shippers to avoid delays and monitor valuable shipments (Jones, [0151], [0159], and [0173]-[0174]).

Regarding Claims 2, 9, and 16, Bansal, Guo, Miao, Mattingly, Navani, and Jones in combination disclose all of the limitations of Claims 1, 8, and 15 as discussed above, and Bansal additionally teaches:
further comprising a fourth device, ([0029] and [0031] and [0068], wherein multiple vehicles 123 with memories 127A-D and processors 125A-D are in the system)
Bansal remains silent on:
wherein the fourth device is assigned to the first group and the fourth device did not receive the request
Mattingly teaches:
wherein the fourth device is assigned to the first group and the fourth device did not receive the request (see at least [0046], wherein only the vehicles in the front of the first group receive the request)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Bansal, Guo, Miao, Mattingly, and Navani with Mattingly’s technique of selectively broadcasting a request to a first group. It would have been obvious to modify because doing so allows the ideal vehicle for a request to take the request, ensuring that the request requirements are met in view of the vehicle locations and capabilities, as recognized by Mattingly ([0036]).

Regarding Claims 3, 10, and 17, Bansal, Guo, Miao, Mattingly, Navani, and Jones in combination disclose all of the limitations of Claims 1, 8, and 15 as discussed above, and Bansal remains silent on:
the third hardware processor is further configured to: as the third vehicle is traveling to the destination, determine, based on a location of the third vehicle and a message from a fourth device assigned to a third group, that the third device should be assigned from the first group to the third group; 
and in response to determining that the third device should be assigned to the third group, communicate a message to the fourth device indicating a location and a route of the third vehicle.
However, Bansal teaches communication a location and route between vehicles within a connected group ([0044] and [0046], wherein the vehicle GPS data is transmitted and received by each connected vehicle continuously)
Miao teaches:
determine, based on a location of the third vehicle and a message from a fourth device assigned to a third group, that the third device should be assigned from the first group to the third group; ([0054]-[0056], wherein the location and corresponding route segment of a vehicle is determined (third vehicle), and processing logic (fourth device) sends an invitation (message) for the first vehicle to be assigned to a new group (third group))
and in response to determining that the third device should be assigned to the third group, communicate a message to the fourth device indicating a location and a route of the third vehicle.([0052], wherein once the third vehicle joins a group, it begins communication with the other vehicles in the group, including the fourth device)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Bansal, Guo, Miao, Mattingly, and Navani with the location-based vehicle grouping and vehicle reassignment of Miao. It would have been obvious to modify because doing so allows occupants of the grouped vehicles in the same area to communicate amongst each other, as recognized by Miao ([0016]). In a network of delivery vehicles, for example, this allows drivers to share information on road conditions and traffic conditions ([0049]).

Regarding Claims 4, 11, and 18, Bansal, Guo, Miao, Mattingly, Navani, and Jones in combination disclose all of the limitations of Claims 1, 8, and 15 as discussed above, and Bansal remains silent on:
wherein the first vehicle and the second vehicle are autonomous, driverless vehicles.
Miao teaches: 
wherein the first vehicle and the second vehicle are autonomous, driverless vehicles. ([0020])
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Bansal, Guo, Miao, Mattingly, and Navani with the autonomous vehicles of Miao. It would have been obvious to modify because doing so allows occupants of the grouped vehicles in the same area to communicate amongst each other without having to pay attention to the road, as recognized by Miao ([0002]). 

Regarding Claims 5, 12, and 19, Bansal, Guo, Miao, Mattingly, Navani, and Jones in combination disclose all of the limitations of Claims 1, 8, and 15 as discussed above, and Bansal additionally teaches:
wherein the first hardware processor is further configured to: communicate the first location and the first route to the second device; and receive the second location and the second route from the second device. ([0044] and [0046], wherein the vehicle GPS data is transmitted and received by each connected vehicle continuously)

Regarding Claims 6, 13, and 20, Bansal, Guo, Miao, Mattingly, Navani, and Jones in combination disclose all of the limitations of Claims 1, 8, and 15 as discussed above, and Bansal remains silent on:
the request indicates a depletion rate; 
and the determination that the first vehicle should service the destination is further based on the depletion rate.
Guo teaches:
the request indicates a depletion rate; ([0075] and figure 6, step 602, wherein the request comprises a time limit calculated based on the depletion rate of a unit dispensing device)
and the determination that the first vehicle should service the destination is further based on the depletion rate. ([0076] and figure 6, step 604, wherein a route plan is generated to the destination, and [0077], wherein the route plan includes a selected vehicle to service the destination and the route for the vehicle)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Bansal, Guo, Miao, Mattingly, and Navani with the depletion rate and vehicle determination of Guo. It would have been obvious to modify because doing so allows a =set of vehicles to efficiently keep up with replenishing supplies for a unit dispensing without letting any unit dispensers run dry, as recognized by Guo ([0003]).

Regarding Claims 7 and 14, Bansal, Guo, Miao, Mattingly, Navani, and Jones in combination disclose all of the limitations of Claims 1 and 8 as discussed above, and Bansal remains silent on:
wherein the first hardware processor is further configured to communicate, to the second device, traffic conditions experienced by the first vehicle. 
Miao teaches:
wherein the first hardware processor is further configured to communicate, to the second device, traffic conditions experienced by the first vehicle. ([0049], wherein vehicles communicate traffic conditions amongst each other)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Bansal, Guo, Miao, Mattingly, and Navani with the traffic information communication of Miao. It would have been obvious to modify because doing so allows occupants of the grouped vehicles in the same area to communicate road and traffic conditions amongst each other, as recognized by Miao ([0049]). This provides a more accurate calculation of each vehicle’s time to a requested destination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667